Citation Nr: 1543427	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-39 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a dental trauma.

2.  Entitlement to service connection for residuals of a dental trauma.

3.  Entitlement to service connection for residuals of a left ankle injury.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960.  He also had subsequent service in the Reserves through October 1983.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that new and material evidence had not been received to reopen a claim for service connection for residuals of a dental trauma and denied entitlement to service connection for residuals of a left ankle injury, bilateral hearing loss, and tinnitus.

The Veteran also appealed the issue of service connection for status post partial dislocation of the proximal interphalangeal joint of the left 5th finger with ulnar deviation and degenerative joint disease of that finger (claimed as left pinky finger injury).  The RO granted service connection for this disability in a December 2011 rating decision.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In July 2015, a Board hearing was held at the RO before the undersigned and the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for residuals of a dental trauma, residuals of a left ankle injury, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for residuals of a dental trauma was previously denied by a final July 2006 Board decision.  The Veteran did not appeal the decision.
 
2.  The evidence received since the July 2006 Board decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for residuals of a dental trauma.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In this case, a claim for service connection for residuals of a dental trauma was denied in June 2002 because service treatment records (STRs) showed that the Veteran had a tooth extracted in 1959 during active service, but the evidence did not show a chronic injury or disability during the remainder of the Veteran's service or upon separation.  The Veteran appealed the decision and in a July 2006 decision, the Board denied service connection for residuals of a dental trauma because available STRs did not confirm the reported episode of dental trauma.  The Veteran did not appeal the Board decision.  As such, the June 2006 Board decision became final.

Because the June 2006 Board decision is final, the Veteran's claim for service connection for residuals of a dental trauma may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

Since the Board decision, a lay statement from Mr. B.R. has been submitted.  B.R. stated that he served in the same unit as the Veteran and that he remembers the Veteran was sent to Vandenberg Air Force Base for treatment after his dental accident.  The Veteran also submitted a statement indicating that he had stitches removed from his gums at Vandenberg Air Force Base.  This evidence is new, in that it was not previously of record.  The newly-submitted evidence is also material, as it provides a location where treatment records may be located.  Such treatment records would be evidence in support of the Veteran's claim.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the application to reopen is granted.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, because the Board is reopening the claim for service connection, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a dental trauma is reopened.


REMAND


A review of the record reflects that further development is necessary.  Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Service Connection for Residuals of a Dental Trauma

The Veteran asserts that two teeth were fractured after he tripped and landed on the butt of his gun in a combat drill during a period of active duty for training (ACDUTRA) at Camp Roberts in August 1961 or July 1962.  He states that he had surgery to extract the fractured teeth and stitch up the gums, and that he had the stitches removed at Vandenberg Air Force Base.  See the April 2013 statement.  

In November 2004, VA requested dental records from Camp Roberts for the relevant time periods, but no records were located.  Available service treatment records are silent for any dental trauma or teeth extractions.  VA made a finding of incomplete service medical records, including the unavailability of clinical dental records.  However, the claims file does not contain evidence that dental records were requested from Vandenberg Air Force Base.  As such, the AOJ should attempt to obtain these records from Vandenberg Air Force Base.  See Moore v. Shinseki, 555 F.3d 1369 (2009).  

Service Connection for Residuals of a Left Ankle Injury

The Veteran asserts that he injured his ankle while playing tennis during a period of ACDUTRA at Point Mugu Naval Air Station in 1974.  See the October 2009 VA Form 9.  He submitted a treatment record dated March 27, 1974 indicating that he complained of left ankle pain.  

Service personnel records include a record of naval reserve service that reflects he was on some form of duty from January until March 1974 and had 14 days of active duty for training during that period.  In light of this, the AOJ should schedule the Veteran for an VA examination to determine the nature and etiology of any current left ankle disability.

Furthermore, the Veteran testified in the July 2015 Board hearing that he had been receiving treatment for his ankle at VA since 2005 or 2006, including a referral to a podiatrist.  No such treatment records are currently associated with the claims file.  As such, any outstanding VA medical records should be obtained and associated with the file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Service Connection for Bilateral Hearing Loss and Tinnitus

Regarding the claims for service connection for bilateral hearing loss and tinnitus, the Veteran asserts that his hearing loss and tinnitus are caused by exposure to running engines of aircrafts from October 1973 to October 1983, and that he was fitted with hearing aids in December 2002 at VA.  See the October 2009 VA Form 9.  The Board notes that although some VA treatment records are associated with the claims file, they appear to be incomplete, as discussed above.  For instance, there are no VA treatment records from 2002 currently associated with the claims file.  As such, any outstanding VA medical records should be obtained and associated with the file.  

In addition, the Veteran was afforded a VA audiological examination in March 2011.  The examiner stated that it was not possible to determine whether the Veteran's hearing loss and tinnitus were the result of acoustic trauma sustained in active service, but did not opine on whether the Veteran's Reserve service caused the hearing loss and/or tinnitus.  As such, a medical addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including records from Vandenberg Air Force Base, showing treatment of the claimed dental trauma.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from 2002 to present, including records from the West LA, Santa Maria, Santa Barbara, and San Luis Obispo clinics.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  Schedule the Veteran for a VA examination to determine the existence and etiology of any current left ankle disability.  The examiner should review the claims file and should note that review in the report. 

The examiner should identify by diagnosis any current left ankle disability.  For any diagnosis, the examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that the condition is related to incident, injury, or event in active service, to include periods of ACDUTRA. The examiner should specifically comment on the complaint of left ankle pain noted in March 1974 and the Veteran's report of injuring his ankle while playing tennis at that time.  

4.  Contact the VA examiner who conducted the March 2011 VA audiological examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hearing loss and/or tinnitus were caused by the Veteran's ACDUTRA noise exposure. 

 In providing this opinion, the examiner is requested to address the findings of a December 1982 service examination that notes bilateral hearing loss, as well as any threshold shifts noted during the Veteran's Reserve service through October 1983. 

 A thorough and detailed explanation of the cause or causes of any diagnosed sensorineural hearing loss and tinnitus, and why one choice is made over another, should be provided.  The examiner should consider and discuss any in-service, ACDUTRA, and post-service noise exposure, and the Veteran's lay assertions regarding his hearing loss disability. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinions, the RO/AMC should schedule the Veteran for such an examination.  

The VA claims folder must be made available to the examiners for review in connection with the opinion addendum.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


